DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group a (Claims 1-5) in the reply filed on 06/28/2022 is acknowledged.  Claims 1-5 are currently examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170109657 A1 (Marcu), in view of US 20150317337 A1 (Edgar) and in further view of Bean, D.M., Wu, H., Iqbal, E., Dzahini, O., Ibrahim, Z.M., Broadbent, M., Stewart, R. and Dobson, R.J., 2017. Knowledge graph prediction of unknown adverse drug reactions and validation in electronic health records. Scientific reports, 7(1), pp.1-11 (Bean) and Zhao, Q., Li, Q. and Wen, J., 2018. Construction and application research of knowledge graph in aviation risk field. In MATEC Web of Conferences (Vol. 151, p. 05003). EDP Sciences (Zhao).
Regarding Claim 1, Marcu teaches: 
 A method comprising: with a modeling system: generating a knowledge graph of a Workflow based on information received via an application programming interface (API) of the modeling system, and storing the knowledge graph in a storage system of the modeling system, the knowledge graph identifying at least a model monitoring module and a model scoring module of the workflow; detecting unexpected input data during processing of the workflow, comprising: during execution of the model scoring module by the modeling system, and for each feature of production data sets used by the model scoring module: automatically comparing a production distribution of feature values with a reference distribution of feature values for the feature. and in a case where results of a comparison satisfy an alert condition. providing an alert to an external system that indicates detection of unexpected input data (Marcu: Figs. 1-4, system and method of model generation and distribution for identifying a business process, where the sequences 114 is trained data or feature data and stream(s) of steps 120 is production feature data or validation feature data; Figs. 5-12, various illustrations of the modeling system are used in production/validation environments that scores difference between model features and production features e.g. distance cal. Module in Fig. 5, BP-Score module in Fig. 11, and [0114]-[0124], a threshold may be set to measure degree of difference. It is noted that a large difference (i.e. unexpected score) in distance calculation would predicted unexpected input data for the particular model).
Marcu does not illustrate explicitly on a model process for a workflow. However, Edgar teaches (Edgar: Figs. 16-19, a process using models to implement, monitor, and sustain business strategy; Fig. 17, a statistical model is generated based on related input data (i.e. trained model with training data), and further on in Fig. 18, in production/validation stage, a statistic model is used to identify patterns e.g. in steps 1820-1840, a semantic model is generated for knowledge driven analytics, and provide visualized presentation e.g. Figs. 5-14; Fig. 20, a report is generated for expected and unexpected patterns through a pattern gradient).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Marcu with a model process for a workflow as further taught by Edgar. The advantage of doing so is to provide systems and methods to identify and drive actionable insight from data for output a) a root cause for the identified pattern and b) a recommended action to remediate the root cause; and facilitate (Edgar: Abstract).
Marcu does not illustrate explicitly on knowledge graph based model validation process. However, Bean teaches (Bean: Fig. 1, a knowledge graph of workflow that predicts unknown adverse drug reactions (ADRs) based in existing available data set, where the correction predictions are equivalent in terms of validating the prediction algorithm; the model is generated and trained based in knowledge graph and validation is done by using EHR dataset).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Marcu with knowledge graph construction as further taught by Bean. The advantage of doing so is to provide a method using knowledge graph based model to predict unknow adverse drug reactions to improve health care system through early detection of potential adverse drug reactions through existing data record (Bean: Abstract).
Marcu does not illustrate explicitly on knowledge graph construction. However, Zhao teaches (Zhao: Fig. 1)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Marcu with knowledge graph based model validation process as further taught by Bean. The advantage of doing so is to provide a method of generating knowledge graph based on historic data to provide analysis suppot to avoid similar mistakes that have occurred before (Zhao: Intro).
Regarding Claim 2, Marcu as modified teaches all elements of Claim 1. Marcu as modified further teaches:
The method of Claim 1, wherein detecting unexpected input data comprises identifying each feature by accessing a knowledge graph node of a feature set module of the knowledge graph, the method further comprising: the modeling system generating each production distribution of feature values and generating each reference distribution of feature values, and storing each production distribution of feature values and each reference distribution of feature values in the knowledge graph in association with the model scoring module (Zhao: Figs. 1 and 4) .
Regarding Claim 3, Marcu as modified teaches all elements of Claims 1-2. Marcu as modifies further teaches.
The method of Claim 2, wherein each production distribution is a distribution of feature values within a first subset of production data sets used by the model scoring module, and each reference distribution is a distribution of feature values within a second subset of production data sets used by the model scoring module (Edgar: Figs. 16-18, data set to generate statistic model and dataset to score/process pattern baased on statistical model meta data) .
Regarding Claim 4, Marcu as modified teaches all elements of Claims 1-2. Marcu as modifies further teaches.
The method of Claim 2, wherein each reference distribution is a distribution of feature values within a validation data set used to validate the model scoring module (Marcu: Fig. 5; Edgar: Fig. 16-18).
Regarding Claim 5, Marcu as modified teaches all elements of Claims 1-2. Marcu as modifies further teaches.
The method of Claim 2, wherein each reference distribution is a distribution of feature values within a training data set used to train the model scoring module (Marcu: Fig. 1; Zhao: Fig. 1, Bean: Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649